Jenkins, P. J.
1. Under the Civil Code (1910), § 3348, landlords furnishing supplies to their tenants for the purpose of making crops on the rented premises have a lien, by operation of law, on the crops there made in the year for which the supplies were furnished. Such a lien is in the nature of a claim for purchase-money. Moseman v. Comer, 160 Ga. 106 (127 S. E. 406); Turner v. Sitton, 160 Ga. 215 (127 S. E. 847). Quaere: After such supplies have been furnished but before they are utilized by the tenant for the purpose intended, are they subject to levy and sale under executions against the tenant held by third persons?
2. Whatever might be the answer to the foregoing query, since delivery of goods is essential to the perfection of a sale, and since it appears in this case that the fertilizers claimed by the landlord had not been delivered to the tenant, but had been bought by and shipped to the landlord and turned over to the tenant with the direction that they be held to await further orders from the landlord, it can not be said that title had passed out of the landlord by either actual or constructive delivery; and the court did not err in directing a verdict in favor of the landlord. The possession by the tenant of the bill of lading to the fertilizers being thus indisputably explained, the ruling is not in conflict with what was held by this court in Postell v. Avery, 12 Ga. App. 507 (77 S. E. 666).

Judgment affirmed.


Stephens, J., concurs. Bell, J., disqualified.